COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER GRANTING STATE’S MOTION TO MODIFY JUDGMENT

Appellate case name:        James Sabatino v. Rachel Lauren Goldstein

Appellate case number:      01-21-00028-CV

Trial court case number:    2020-68595

Trial court:                280th District Court of Harris County


       The State has filed a Motion to Modify Judgment.
       The clerk of our court notified the State that we would deny its motion unless the
State provided a reasonable explanation for the untimely filing of its motion. The State
has since provided a reasonable explanation. See Smith v. Houston Lighting & Power
Co., 7 S.W.3d 287, 288 (Tex. App.—Houston [1st Dist.] 1999, no pet.) (reasonable
explanation “means any plausible statement of circumstances indicating that failure to
file within the required period was not deliberate or intentional, but was the result of
inadvertence, mistake, or mischance”). Accordingly, we proceed to the merits.
       Citing TEX. CODE. CRIM. PROC. art. 7A.04 and TEX. FAM. CODE § 81.002, the
State contends that costs cannot be awarded against an applicant for a protective order.
We conclude that the plain language of the cited statutes so provide. Accordingly, we
GRANT the State’s Motion to Modify Judgment, withdraw our judgment dated June 30,
2022, and issue a corrected judgment bearing today’s date that does not assess costs
against the appellee. Our opinion dated June 30, 2022 is unaffected by this correction.

Justice’s signature: /s/ Gordon Goodman
                    Acting for the Court

Panel Consists of Justices Kelly, Goodman, and Guerra.


Date: August 23, 2022